JOHNSON, ¡J.
Action for damages for personal injuries resulting from a fall alleged to have been caused by a defective sidewalk. Plaintiff recovered judgment.
Defendant objects to the sufficiency of the notice given by plaintiff pursuant to section 5724, Revised Statutes 1899. The record shows the notice Avas served upon the mayor in the time prescribed but defendant says it should not have been received in evidence over its objection because of the failure of plaintiff to allege in the petition that it was served upon that officer, the allegation being that the service was upon the defendant city. There is no merit in this contention. The object of the requirement that the mayor be served is to reach *670the defendant city, and an averment of service upon the city will support the admission of evidence showing service upon the proper officer. The notice was as follows:
“To Honorable O. J. Borden,
“Mayor of the City of St. Joseph.
“In compliance with the stautes of the State of Missouri and the ordinances of the city of St. Joseph you are herewith notified that on the 21st day of September, 1903, Mrs. S. L. Burnette was injured by a defective sidewalk or curbing piece on Twentieth street between Francis and Jule streets while about to walk across the driveway entering the premises, east one-half lots 7 and 8, block 10, Harris addition to the city of St. Joseph, the said driveway being a part of the sidewalk constructed along Twentieth street for the general use of pedestrians.
“That as said Mrs. S. L. Burnette was walking along said walk about 2 p. m. of the aforesaid day, and while . she was exercising due care and precaution she was tripped or thrown down upon the brick walk and stone curbing by a defective piece of timber in said walk and her left limb severely and permanently injured at the knee and hip; at the same time her side and abdomen were severely and painfully bruised and wounded, causing severe, painful and permanent injuries to her stomach and digestive organs.
“You are notified that the city of St. Joseph will be held liable for the aforesaid injuries on account of the negligent condition of the aforesaid walk and that a suit to recover the damages will be instituted in the Buchanan County Circuit Court.
“You are further notified that B. M. Lockwood is my authorized ■ attorney employed to prosecute the same, with power to collect, settle and receipt for said claims.
Signed, Mrs. S. L. Burnette.
“Subscribed and sworn to before me this 9th day of November, 1903.
“Bart M. Look wood, Notary Public.
“My commission expires Jan. 20, 1903.”
*671The objection that the notice is not properly verified by plaintiff is too technical to deserve serious consideration. Nor is it deficient in other respects claimed. It sufficiently states the time, place, circumstances and character of the injury within the purpose of the statute. [Reno v. City, 169 Mo. 642; George v. Edelbrock, 97 Mo. App. 63; Strange v. City, 112 Mo. App. 629; Lyons v. City, 112 Mo. App. 681.]
The record discloses no error against the defendant and the judgment accordingly is affirmed.
All concur.